On Petition eoe Reheaeing.
[Decided March 12, 1912.]
Per Curiam.
— It is the custom of the daily newspapers to announce the result of cases brought to and decided by this court. The affirmance of the judgment in this case was so announced,- and immediately upon such publication, before the decision had been published, a petition for rehearing was sent to each member of the department announcing the judgment. It is said:
“If the report of the decision in the public press is correct, then this court has overlooked section 184, Rem. & Bal. Anno. Codes & Statutes of Washington.”
Section 184 is then quoted. This. statement, coming as it did and with no knowledge on the part of counsel as to the text of our decision, calls for a brief statement of the history of this case. As a premise, however, let us say, if it be admitted that plaintiffs have an action under § 183, Rem. & Bal. Code, and also under § 184, they could not, from the very nature of things, pursue both remedies. Hence, the adoption of one is, under all authority, a waiver of the other, so far as the particular action is concerned. The reason is obvious. Under § 183, if dependency is the basis of recovery, the measure of damage is greater, very much greater, than it would be under § 184. Under § 183, it is not limited, nor is the allowance to be measured by an arbitrary time limit. Under § 184, the recovery for services does not extend beyond the time when the child becomes of age. In this case, plaintiffs voluntarily selected their remedy; and if, at *623the time the complaint was drawn, counsel had § 184 in mind at all, they adopted the theory which would bring the greatest return in money. Then, too, the defense would be entirely different. Under § 183, the question of dependency is the paramount issue. Under § 184, aside from the issue of contributory negligence, the emancipation of the child would be about the only defense that could be set up.
Now, are the plaintiffs entitled to urge, on rehearing, that they are entitled to a recovery under § 184 ? The right of recovery is alleged to be, “that the plaintiffs, the parents of said Mike Kanton, were dependent upon the said Mike Kanton for support and maintenance.”' (Complaint, Par. 13.) The whole of their testimony, some of which is quoted in the opinion, was put in to sustain proof of dependency; whereas, if they had been seeking to recover under § 184, the whole of it would have been immaterial and irrelevant to the issue. The court below held against plaintiffs, and their counsel filed a brief in which it is said: “This action is prosecuted under § 1, page 425, Laws of Washington, 1909, set out in Rem. & Bal. Code, § 183.” Counsel then cites the case of Hedrick v. Ilwaco R. & Nav. Co., 4 Wash. 400, 80 Pac. 714. Neither that case nor § 184 was referred to in the brief, nor mentioned in oral argument. It occurred to the writer of the opinion that the bar might consider that this case could be sustained by reference to the Hedrick case, which is based on and construes § 184. We took occasion, upon our own initiative, to refer to it in our opinion. So that the assertion that the court overlooked § 184, Rem. & Bal. Code and the Hedrick case is, considering what we have herein set forth, a gratuitous affront to the patience and industry of the court. If a court overlooks that which is called to its attention, it is subject to criticism. But if, in its desire to do justice, it mentions that which has been concealed, or that which the record does not reveal, the fault is not with the court. Section 184 was either overlooked by counsel or purposely held in the dark until the decision was *624announced. Moreover, the allegation in the petition for rehearing:
“It is alleged in the complaint, and admitted on the trial, that Michael Kanton was an infant of. the age of nineteen years, that all his earnings were given to his father and mother, that he had never been emancipated, consequently they were entitled to his wages,”
is, in so far as it says that it is alleged or was admitted that Michael Kanton had never been emancipated, untrue. It is not only not founded upon anything in the record that would imply that issue, but is negatived by the complaint, answer, reply, testimony, briefs and oral argument. We have decided the case plaintiffs’ counsel brought to this court, and decided it rightly as the law is written by the legislature of this state, and for the reasons stated in the department opinion and herein stated, we adhere to our former ruling.
It is insisted that our decision conflicts with the case of Tecker v. Seattle, Renton & Southern R. Co., 60 Wash. 570, 111 Pac. 791. The statutes and the amendments of 1909 were not considered in that case. The only questions there raised were of negligence and contributory negligence.
In passing, we desire to say that, whether a right of action might have been maintained under § 184, we do not decide. That question is not before us.
Fullerton, J., concurs in the result.